DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This non-final office action is in response to the Non-Final communication filed by the Applicant on 15 February 2022.  Claim 11 is cancelled.  Claims 1 and 9 have been amended and are considered below.  Claims 1-10 and 12-21 are pending and considered below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 5, 9, 10, 12-14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasui et al. (20200104881) in view of Madonia (20050253699) and Brubaker (20160140614).
Claims 1 and 9:	Yasui discloses a computer-implemented method and device for a vehicle-external display for a vehicle, and/or for adapting a vehicle-external visual appearance of the vehicle using a processing circuit of the vehicle ([58-69 Figs. 1, 2]), comprising: 
conducting an automated conformity test (i.e., determine usability of individualized display on a vehicle in accord with a variety of guidelines, as per spec. para. [59]) ([111 “outside monitoring unit 210 detects the line-of-sight directions of the persons P1 to P3, sets a degree of attention on the vehicle 200 to “2” and outputs the degree of attention to the display controller 270. The display controller 270 displays the content 500 and the advertisement information 510 on the outside display 272 because the degree of attention exceeds a predetermined value (e.g., “1”),” 112, 113 “display controller 270 may control display of the content,” 114 “control display of the content 500 and the advertisement information 510 depending on a state of an occupant detected by the in-vehicle monitoring unit,” 115 “display controller,” 116 “controller 270 determines whether display conditions for the content are satisfied with reference to the display conditions data,” ]), and determining, if the individualized vehicle-external display and/or the individualized adaptation of the vehicle-external visual appearance meets a conformity requirement ([113 “the vehicle 200 is traveling on a highway according to the automated driving control unit 250, the display controller 270 may control the content 500 and the advertisement information 510 such that they are not displayed,” 118 “display controller 270 determines whether non-display conditions for one or both of the content and the advertisement information are satisfied with reference to the display conditions data 278A (step S112). When the non-display conditions for the content or the advertisement information are satisfied, the display controller 270 does not display information of one or both of the corresponding content and advertisement information,” 94 “provide rare content to the vehicle 200 when the acquired number of times of utilization is equal to or greater than a threshold value,” 95 “determination operation area 412 through which confirmation or cancellation of a content acquisition result is determined,” 96 “occupant presses a content display button to display details of content on the display of the HMI 232. The occupant selects an OK button of the determination operation area,” 100 “display controller 270 refers to the display conditions data 278A depending on the acquired environment information and acquires a content display flag and an advertisement display flag associated with environment information details matching the acquired environment information,” 103, 104 “When the position of the vehicle 200 is in proximity to the house, the display controller 270 controls the outside display 272 such that content and advertisement information are not displayed on the outside display,” Fig.9]); Examiner Note: Examiner, under a broadest reasonable interpretation, interprets the disclosures of Yasui to include a number of conformity tests with respect to the appropriateness of external display information and a determination whether or not particular content meets a conformity test for a parameter prior to display.
Yasui discloses display of information on external vehicle displays in accordance with a number of conformance parameters determined by the display system and Yasui does not explicitly disclose, however Madonia discloses:
within the vehicle, generating data for an individualized vehicle-external display and/or an individualized adaptation of the vehicle-external visual appearance from a design of a user of the vehicle comprising one or more of an image, a letter, a pattern, and a color design ([22 “screen 24 can show text, graphics, continuous video, and any other image which the occupants would like to present for viewing from the exterior of vehicle,” 23, 24 “occupant can use control panel 52 to cause a particular file to be loaded from CD 48 or PC 50 into the display control circuit 40 and to change the image which is displayed. The occupant can also search memory 42 to see which image files are available for display,” 25, 26, 28 “occupant can set-up or program control circuit 40 via control panel 52 to automatically run a sequence of images on display 12, in any order, for selectable periods of time, 29, 30 “occupants of personal motor vehicles can use display 12 to display virtual bumper stickers and support for their favorite cause or organization,” 31]); 
Therefore it would be obvious for Yasui to, within the vehicle, generate data for an individualized vehicle-external display and/or an individualized adaptation of the vehicle-external visual appearance from a design of a user of the vehicle comprising one or more of an image, a letter, a pattern, and a color design as per the steps of Madonia to display appropriate messages and information on vehicles such that users of the system are enabled to provide appropriate and filtered content on a vehicle exterior reflective of rules and implementation constraints to enable the display of relevant and context appropriate messages.
Yasui does not explicitly disclose, however Brubaker discloses:
if the conformity requirement is not met, providing a message to the user with information on why the conformity requirements are not met ([275 “processed at 854, Automatic Content Monitoring, where they are automatically monitored for consumer-requested changes, compliance, and consistency, all by computers programmed to also isolate and provide alerts for content nonconformance or contract violations,” 202 “content is thoroughly monitored and approved under strict standards and practices,” 254 “indicate the relative percentages to which each user influences outgoing content requests and possibly which user's content requests are currently being displayed,” 256 “operators to pre-store text messages and special designs which can be called up and presented at the push of a button or verbal command….monitor all entries and precludes any offensive or objectionable words or content based on established system standards and practices,” 273 “first step in processing incoming content for Distribution is monitoring it for conformance to established content guidelines, standards and practices. This stage addresses both the message and the messenger in the sense that the content must meet approved content guidelines and the technical specifications required by the delivery platform,”]);
if the conformity requirement is met, using the generated data, providing a preview to the user showing a model of the vehicle overlayed with the individualized vehicle-external display and/or the individualized adaptation of the vehicle-external visual appearance ([253 “content displayed on a specific VIN's external display can also be monitored on that vehicle's internal display(s),” 74 “content will be first reviewed for conformance to standards and practices and technical requirements, and then encoded for time, venue, and relative priority over other scheduled ads or content types,” 224 “spontaneously posted personal messages is possible providing they meet the Distribution entity's Standards and Practices for Personal Content review and are approved…electronically screen and then lock out certain graphic content that may be commonly viewed as offensive in terms of public exposure, or beyond the bounds of reasonable free speech. Such content is submitted by the Registered Owner online and once screened, can be scheduled for automated release, or can be stored on the VIN's hard drive for spontaneous or manual release by the owner in the field,” 256]); and 
to only allow initiating adaptation of the vehicle-external visual appearance of the vehicle and/or displaying the individualized vehicle-external display when the conformity requirement is met ([202 “all content is thoroughly monitored and approved under strict standards and practices which have been established through the joint efforts between government and business, as described in the foregoing sections. Approved and Encoded Owner/Operator Profiles for both Personal and Fleet/Government Users are uploaded at 116 to specific vehicles by VIN, or by an equivalent vehicle identifying process which links registered owners to their vehicles, 224, 256]).
Therefore it would be obvious for Yasui to if the conformity requirement is not met, providing a message to the user with information on why the conformity requirements are not met, if the conformity requirement is met, using the generated data, providing a preview to the user showing a model of the vehicle with the individualized vehicle-external display and/or the individualized adaptation of the vehicle-external visual appearance, and to only allow initiating adaptation of the vehicle-external visual appearance of the vehicle and/or displaying the individualized vehicle-external display when the conformity requirement is met as per the steps of Brubaker to display appropriate messages and information on vehicles such that users of the system are enabled to provide appropriate and filtered content on a vehicle exterior reflective of rules and implementation constraints to enable the display of relevant and context appropriate messages.
	
Claim 2:	Yasui in view of Madonia and Brubaker discloses the method according to claim 1, and Yasui further discloses wherein the vehicle- external display of the data is accomplished using an electronically controlled display unit that is integrated in the outer skin of the vehicle, or is a part of the outer skin of the vehicle, or is designed as an external lighting element ([75]).  

Claim 4:	Yasui in view of Madonia and Brubaker discloses the method according to claim 3, and Yasui further discloses wherein the activated display unit shows vehicle-external data when it is detected that the vehicle is in a parked state ([113 “display controller 270 may change an image of a character included in the content 500 to a running image and display the running image when the vehicle 200 is traveling at a speed equal to or higher than a predetermined speed (e.g., 60 [km/h]) and change the image of the character to an image in which the character stops and display the image when the vehicle 200 decelerates. Accordingly, the vehicle 200 can display content associated with a behavior of the vehicle,”]).  

Claims 5, 12, 13, and 14:	Yasui in view of Madonia and Brubaker discloses the method according to claims 1, 2, 3, and 4 and Yasui further discloses wherein the vehicle is an autonomously driving vehicle, and at least part of the outer skin of the vehicle is adapted when the autonomously driving vehicle is requested by at least one future passenger for a transport service ([197 “information (e.g., a name, a nickname, a reservation number and the like) representing a user who has reserved use of the vehicle 200 (next user approaching the vehicle 200) is displayed on the outside display,” 198-203].  

Claim 10:	Yasui in view of Madonia and Brubaker combined discloses a motor vehicle that is configured to execute the method according to claim 1 and Yasui further discloses a motor vehicle that is configured to execute the method according to claim 1 ([58]). 

Claim 19:	Yasui in view of Madonia and Brubaker discloses the device as for claim 9 above, and Yasui further discloses wherein the electronically controllable display is integrated in an outer skin of the vehicle ([75]).  Examiner Note: Examiner, in interpreting the claimed limitations of claim 19, is guided by Applicants’ written description paragraphs [22], and [50], wherein Applicants disclose the attachment of a variety of display elements to an outer skin of a vehicle.  Yasui’s disclosure of “an organic electroluminescence display attached to the surface of a body part,” is considered by the Examiner to be the equivalent of the Applicants disclosure at paragraph [50] as recited “electronic display directly in the outer skin of the vehicle, for example by means of special OLED films.”  As understood by a person of skill in the art, the application of an OLED film is the equivalent of the attachment of a display to an automotive body part.  

Claims 3, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasui et al. (20200104881) in view of Madonia (20050253699) and Brubaker (20160140614) and in further view of Ferguson et al. ([20200201345).

Claim 3:	Yasui in view of Madonia and Brubaker discloses the method according to claim 2 above, and Yasui further discloses wherein: 
the display unit of the motor vehicle is activated for showing vehicle-external data ([15 “acquiring an environment of the vehicle; and controlling the display of the content on the outside display on the basis of the acquired environment of the vehicle,”]); and 
the activated display unit shows vehicle-external data ([107 “determines whether the position of the vehicle 200 is in proximity to a station B. Positional information of the station B is acquired, for example, from map information of the navigation control device 236. When the position of the vehicle 200 is in proximity to the station B, the display controller 270 refers to the display conditions data 278A, displays content having a content identification ID of "C001" on the outside display,” 108-113]).  Examiner Note: Examiner, under a broadest reasonable interpretation, interprets Yasui’s disclosures of the presentation of relevant content in accordance with the vehicle location, such as at a station, to be the equivalent of the showing of vehicle-external data.
Yasui does not explicitly disclose, however Ferguson discloses:
a stoppage of the vehicle is detected ([5 “current condition comprises…a stopping time,” 7, 123]).
Therefore it would be obvious for Yasui to detect the stoppage of the vehicle as per the steps of Ferguson to determine the most appropriate external display content to send to the vehicle and thereby more likely cause viewers of the external displays to be attracted to the displayed content, resulting in likely more commercial activity for content providers.

	Claim 7:	Yasui in view of Madonia and Brubaker discloses the method according to claim 1 above, and Yasui does not explicitly disclose, however Ferguson discloses wherein advertising content is reproduced by adapting the vehicle-external visual appearance, and/or the vehicle-external display, and a parameter is output by the vehicle for the advertising content that has actually been reproduced for a payment system for the reproduction of advertising content ([142 “advertisement weight may be associated with an advertising fee, an advertising priority, a number of advertising display events,”]).  
Therefore it would be obvious for Yasui wherein advertising content is reproduced by adapting the vehicle-external visual appearance, and/or the vehicle-external display, and a parameter is output by the vehicle for the advertising content that has actually been reproduced for a payment system for the reproduction of advertising content as per the steps of Ferguson to determine the most appropriate external display content to send to the vehicle and thereby more likely cause viewers of the external displays to be attracted to the displayed content, resulting in likely more commercial activity for content providers.

Claim 8:	Yasui in view of Madonia and Brubaker discloses the method according to claim 7 above, and Yasui does not explicitly disclose, however Ferguson discloses wherein the vehicle is driven by electrical energy provided by a battery, and advertising content is reproduced while charging the battery ([5 “autonomous or semi-autonomous vehicle further comprises an energy storage device configured to provide power to at least the display screen and wherein the advertisement display module further implements an inactive display mode, active display mode, and an active display brightness level. In some embodiments, the current condition further comprises a level of the power within the energy storage device,” 134, 135, 136 “current condition further comprises a level of the power within the energy storage device. In some embodiments, the energy storage device is configured to provide power to at least the display screen and the autonomous or semi-autonomous vehicle. In some embodiments, the advertisement selection algorithm selects the inactive display mode when the power level is below a set power threshold,”]).  Examiner Note: Examiner interprets, under a broadest reasonable interpretation, Ferguson’s disclosures of the monitoring of display execution in accordance with a level of power in a battery system to disclose the display of content under a variety of power availability conditions, which a person of skill in the art would appreciate includes available power considerations.
Therefore it would be obvious for Yasui wherein the vehicle is driven by electrical energy provided by a battery, and advertising content is reproduced while charging the battery as per the steps of Ferguson to determine the most appropriate external display content to send to the vehicle and thereby more likely cause viewers of the external displays to be attracted to the displayed content, resulting in likely more commercial activity for content providers.

Claims 6, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasui et al. (20200104881) in view of Madonia (20050253699) and Brubaker (20160140614), and in further view of Odland et al. (20140067202).

Claims 6, and 15-18:	Yasui in view of Brubaker discloses the method according to claims 1, 2, 3, 4, and 5 above, and Yasui does not explicitly disclose, however Odland discloses, wherein an individualized design of the outer skin of the vehicle is generated within the vehicle using a computer platform or is received by the vehicle, and the outer skin of the vehicle is correspondingly adapted to the individualized design ([56 “the user can match the color being displayed by the vehicle display to any other part of the vehicle or other object. The user can also select to have the detected color displayed in substantially all the pixels of the display or a portion thereof. Other objects the detector can be used to detect the color of include different vehicle parts in cases where the user wishes to match the vehicle color to these parts. The colors may also want to match to a certain color scheme dependent on what the driver/user is wearing. For example, if the user is a race car driver who has a certain color scheme, the pixels displayed can be set to match the color scheme of the driver,” 57]).  
Therefore it would be obvious for Yasui wherein an individualized design of the outer skin of the vehicle is generated within the vehicle using a computer platform or is received by the vehicle, and the outer skin of the vehicle is correspondingly adapted to the individualized design as per the steps of Odland to determine the most appropriate external display content to send to the vehicle and thereby more likely cause viewers of the external displays to be attracted to the displayed content, resulting in likely more commercial activity for content providers.

Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasui et al. (20200104881) in view of Madonia (20050253699) and Brubaker (20160140614) and in further view of Brubaker (20170200197), hereinafter Brubaker1.

Claims 20 and 21:	Yasui in view of Madonia and Brubaker discloses the method and device as for claims 1 and 9 above, and Yasui does not disclose, however Brubaker1 discloses wherein during the conformity test for a generated individualization of a user of the vehicle, an analysis is conducted of user-generated font, graphic, or pattern, or a comparison is conducted of the individualization with a database having non-conform picture content or patterns ([68 “profile-requested—content to users under privacy-compliant user protocols, in examples, content may be determined, to be hyper-relevant based on content that is profile-requested,” 76 “provide information and content tailored to specific users depending on the precise angle at which they view the display,” 77, 87-91, 92 “red corporate logo would not be allowed to appear at a time or in a way that it could be confused with/mistaken for a vehicle's brake light or turn signal,” 96 “display of personal, social or commercial, content may be subordinated to the display of content that is associated with vehicle operation, safety, or design (for example FMVSS lighting and NHTSA performance), vehicle identification, vehicle emergency, security or law enforcement,” 176, 192 “content that is provided to users may be reflected in requests received from users,”]).
	Therefore it would be obvious for Yasui wherein an individualized design of the outer skin of the vehicle is generated within the vehicle using a computer platform or is received by the vehicle, and the outer skin of the vehicle is correspondingly adapted to the individualized design as per the steps of Brubaker1 to determine the most appropriate external display content to send to the vehicle and thereby more likely cause viewers of the external displays to be attracted to the displayed content, resulting in likely more commercial activity for content providers.

Response to Arguments
	Applicants arguments and amendments, see Remarks/Amendments submitted 15 February 2022 with respect to the currently in place rejection of claims 1-10 and 12-21 have been carefully considered and are addressed below.
Claim Rejections - 35 USC § 103
Applicant's arguments and amendments filed 15 February 2022 with respect to the rejection of all pending claims under 35 USC 103 have been fully considered but they are not persuasive. 
a.	Applicants argue that the Examiner improperly uses the Applicants’ disclosure as a blueprint to reconstruct the claimed invention from isolated pieces of the prior art and cites to the Examiner’s use of a multitude of references and multitude of unrelated text passages to reject the instant invention.  
Examiner respectfully disagrees and replies that the combination of references Yasui in view of Madonia and Brubaker is made in accordance with a proper interpretation of the references with respect to Applicant’s claimed invention as determined by the Examiner per review of the claims and written description.  Each of the applied reference documents is related to the provision of external display information to vehicles and taken together provide a set of disclosures representing the state of the art at the time of Applicants’ invention and filing for examination.  At the same time, the Examiner must by necessity consider the claims and inventive description as provided by the Applicant during the process of examination and consideration of the invention with respect to the identified aspects of relevant art as a means to determine the innovative status of the instant invention with respect to relevant art.  The Examiner maintains that the Applicant’s invention has been fairly considered and each of the cited to prior art inventions is determined to be related art which encompasses many aspects of the inventive concepts involved in the Applicants’ invention as well as the state of the art at the time of filing.
b.	Applicants argue that cited to prior art reference Yasui “nowhere teaches the conduction of a conformity test, nor that a number of conformance parameters would be determined by the display system,” and further argues that “Yasui’s display conditions data are simply display preferences.”
	Examiner has applied the determination of conformity to be the determination of whether or not vehicle external displays conform with standards guiding the subject of or parameters of the vehicle external display.  Thus the Examiner, in accordance with the definition of conformity, as understood by practitioners in the art as noted above, has determined the applicability of the disclosures of Yasui as cited to above with respect to the determination of conformity of external displays in accord with a display requirement.  The absence of the specific term conform or variances does not negate the application of cited to prior art reference Yasui because Yasui discloses a number of parameters for content display which must be conformed to in order to result in a display of content.
The invention as per Yasui is disclosed at least at Yasui paragraph [17] wherein the invention is summarized, as recited, “content controller configured to control content displayable on an outside display provided on an exterior of a vehicle and displaying content toward an outside of the vehicle; an acquirer configured to acquire environment information of the vehicle from the vehicle; and a referencer configured to refer to a corresponding relationship between a user of the vehicle or an operator of the vehicle and the content during travel of the vehicle, and the content controller is configured to permit use of the content on the basis of a reference result of the reference.”  
The Examiner interprets the above disclosure considered with respect to cited passages of the reference Yasui to be the implementation of a number of display parameters to which provided and activated external displays must conform in order to be placed on the display elements of the vehicle as opposed to simply preferences as argued.  That is, exterior content is displayed when conformance with environmental conditions (i.e., location, viewers, viewer orientation, viewer presence, passenger status, multi-vehicle display) is determined as cited to above relevant to the disclosures of Yasui at least paragraphs [111]-[118].  As per Yasui paragraph [111] displays are generated in conformance with an attention level as determined for viewers, paragraph [112] positions display objects in conformance with line-of-sight information for viewers, paragraph [113] discloses the activation and deactivation of displays in conformance with non-presence of viewers on a highway or speed condition of the vehicle, paragraph [114] discloses the activation and deactivation of displays in conformance with passenger status, and paragraph [115] discloses the display of content in conformance with the content displayed on a group of vehicles.
	Additionally, while not cited to above in the rejection, additional disclosures of Yasui are related to displays generated with respect to conformance with requirements.  As such paragraph [185] recites, “service provider device 600 performs authentication of starting of the service and performs final vehicle identification as necessary, and the authenticator 230A in the vehicle management device 210A of the vehicle 200 performs authentication on the side of the vehicle and starts or schedules travel along the indicated route,” and thus performs a compliance or conformity check of content with respect to authenticating content for display, and paragraph [193] recites, “state of the occupant may be the attribute of the occupant such that whether the occupant is an adult, presence or absence of authentication or subscription of a charged service, an elapsed time from riding in the vehicle,” which relates to the determination of user compliance with authentication or subscription to a service as a determiner of external displays.  
	Thus the Examiner, for the reasons discussed above, continues to maintain the rejection of the instant limitation as highlighted by the Applicants, as disclosed by Yasui.
	c.	Applicants dispute the application of cited to prior art reference Brubaker because Brubaker is “ambiguous, whether such monitoring is conducted fully automatically,” and Brubaker “provides that a manual review of content is needed, which differs from the claimed subject matter.”
	Examiner respectfully disagrees and replies that Brubaker at least at paragraph [216] discloses the implementation of user preference controlled displays, as recited “user preferences can be further controlled, either automatically or manually,” that is, automatic display conformity control in accord with display parameters; Brubaker paragraph [224] recites, “spontaneously posted personal messages is possible providing they meet the Distribution entity's Standards and Practices for Personal Content review and are approved at 842 in FIG. 8. As explained later, this unit can electronically screen and then lock out certain graphic content that may be commonly viewed as offensive in terms of public exposure, or beyond the bounds of reasonable free speech,” and thus discloses automatic compliance determination of content; Brubaker paragraph [327] recites, “Priority monitoring is an ongoing and constant real time process as indicated at 1560. If delivery conditions change, content queuing or display can be instantly suspended or even substituted with other content,” and thus discloses the fully automatic monitoring of content for compliance with delivery conditions; Brubaker paragraph [333] discloses the automatic detection of vehicle issues and public service related issues and the auto display of information on vehicle internal displays and billboards in conformance with a number of parameters; Brubaker paragraphs [342] and [343] discloses the presentation of content by vehicles traveling in proximity,0h which content is automatically determined with respect to conformity tests with respect to conditions of vehicle positioning and situations.  Thus, in view of the disclosures of Brubaker as noted above, it is clear that Brubaker discloses ample examples of the performance of conformity and compliance determination by automated computer implemented methods.   
	d.	Applicants argue that relative to the provision of a notice of non-conformity notice, “if the conformity requirement is not met, providing a message to the user with information on why the conformity requirements are not met,” the claimed limitation is not disclosed by Brubaker as cited to by the Examiner.
	Examiner respectfully disagrees and replies that as cited in the rejection, users are provided with an alert under the condition of non-conformity, as recited at Brubaker paragraph [275] “consumer-requested changes, compliance, and consistency, all by computers programmed to also isolate and provide alerts for content nonconformance or contract violations.”  Examiner interprets the provision of an alert or communication provided to a user that particular content violates conformance or contract issues, under a broadest reasonable interpretation, to be the provision of an information as part of the alert including a rationale as to why the display violates a conformity requirement.  That is such a message or alert, even by simply stating the proposed content violates a conformity requirement relates a rationale that a particular requirement is not met, and under common practice the Examiner considers such a notification to include rationale why the non-conformity notice is presented.  That is, such an alert would by necessity include a statement as to why the requirement has been violated.  Further, the Examiner notes that Brubaker includes a wide range of conformity requirements, reviews, and tests controlling the display of messages both internally and externally related to vehicles.  For instance, paragraph [202] discloses as cited to above that all content is thoroughly monitored and approved under strict standards and practices, paragraph [256] as cited to above discloses the monitoring of all user created instant messages “and precludes any offensive or objectionable words or content based on established system standards and practices,” as does paragraph [224] as recited, “number of spontaneously posted personal messages is possible providing they meet the Distribution entity's Standards and Practices for Personal Content review and are approved at 842 in FIG. 8. As explained later, this unit can electronically screen and then lock out certain graphic content that may be commonly viewed as offensive in terms of public exposure, or beyond the bounds of reasonable free speech.”  Thus, taken together and as explained above, the Examiner continues to maintain the rejection of the limitation at issue noted above in view of Brubaker.
	e.	Applicant argues that cited to prior art Brubaker does not teach or suggest “providing a preview to the user showing a model of the vehicle overlayed with the individualized vehicle-external display and/or the individualized adaptation of the vehicle-external visual appearance.” 
	Examiner respectfully disagrees and replies that as cited to above at least at paragraph [253] as recited, “content displayed on a specific VIN's external display can also be monitored on that vehicle's internal display(s),” Brubaker discloses the display of external content replicated on an internal display.  When combined with the further disclosures of Brubaker related to compliance determination of external displays in accord with a number of factors, the citations to Brubaker are determined to disclose the claimed limitation.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
See attached References Cited form 892
See Trest (20100036717) for disclosures related to the provision and display of advertising on vehicle displays.  See at least paras. [73]-[94]
See Somuah (20050134441) for disclosures related to displaying messages when following vehicle is too close.  See at least paras. [27]-[34]
See Moon (6,545,596) for disclosures related to the presentation of advertisements on a vehicle external display with respect to location such as proximity to a merchant
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682